PER CURIAM.
The District Court of Appeal, Second District, having certified to us that its decision in the case of Rockow v. Hendry, 230 So.2d 717 (1970), passes upon a question of great public interest, we accepted jurisdiction for review pursuant to Article V, Section 4(2), Florida Constitution, F.S.A.
After hearing oral arguments and carefully reviewing the briefs and the record arising from this cause, we have come to the conclusion that the decision of the Dis*589trict Court is correct, and we adopt it as the decision of this Court. Therefore, the Writ is hereby discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, THOR-NAL, CARLTON and ADKINS, JJ., concur.